Case 1:19-cv-00862-CFC-SRF Document 60 Filed 01/13/20 Page 1 of 46 PageID #: 1887




                                UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF DELAWARE

  10x GENOMICS, INC.,                                     Case No. 19-cv-862-CFC-SRF

                          Plaintiff,

              v.                                          DEMAND FOR JURY TRIAL
  CELSEE, INC.,

                          Defendant.


  DEFENDANT CELSEE, INC.’S FIRST AMENDED ANSWER AND COUNTERCLAIMS
  TO 10x GENOMICS, INC.’S COMPLAINT FOR PATENT INFRINGEMENT, UNFAIR
                 COMPETITION, AND FALSE ADVERTISING

         Defendant Celsee, Inc. (“Celsee” or “Defendant”) answers (“Answer”) Plaintiff 10x

  Genomics, Inc.’s (“10x” or “Plaintiff”) First Amended Complaint (“Complaint”) for patent

  Infringement, unfair competition, false advertising, and related claims under the laws of the State

  of Delaware, filed on November 14, 2019, and asserts counterclaims against 10x as follows:

                                  I.     NATURE OF THE ACTION

         1.        Celsee admits that the Complaint purports to state an action arising under the patent

  laws of the United States of America, 35 U.S.C. §§ 1 et seq., including 35 U.S.C. § 271; unfair

  competition and false advertising under Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a);

  and for related claims under the laws of the State of Delaware. Except as so admitted, denied.

                                         II.     THE PARTIES

         2.        Celsee admits, on information and belief, that 10x is a corporation existing under

  the laws of Delaware, with an office in Pleasanton, CA.

         3.        Celsee admits that it is a corporation organized and existing under the laws of the

  State of Delaware, with its principal place of business in Ann Arbor, Michigan.
Case 1:19-cv-00862-CFC-SRF Document 60 Filed 01/13/20 Page 2 of 46 PageID #: 1888



                               III.    JURISDICTION AND VENUE

         4.      Celsee admits that these claims arise under the patent laws of the United States, 35

  U.S.C. §§ 1, et seq., under the Lanham Act, 15 U.S.C. §§ 1051 et seq., and under the Delaware

  Deceptive Trade Practices Act, 6 Del. C. §§ 2531 et seq., and that this Court has jurisdiction

  pursuant to 28 U.S.C. §§ 1331, 1338, and 28 U.S.C. sec 1367.

         5.      Celsee admits it is subject to personal jurisdiction in this judicial district for the

  purposes of this action.   Celsee further admits that venue is proper in this judicial district under

  28 U.S.C. § 1400(b) because Celsee is a Delaware corporation.

                                       IV.     BACKGROUND

         6.      Celsee lacks knowledge or information sufficient to form a belief as to the truth of

  the allegations of paragraph 6 of the Complaint and therefore denies those allegations.

         7.      Celsee lacks knowledge or information sufficient to form a belief as to the truth of

  the allegations of paragraph 7 of the Complaint and therefore denies those allegations.

         8.      Celsee lacks knowledge or information sufficient to form a belief as to the truth of

  the allegations of paragraph 8 of the Complaint and therefore denies those allegations.

         9.      Celsee lacks knowledge or information sufficient to form a belief as to the truth of

  the allegations of paragraph 9 of the Complaint and therefore denies those allegations.

         10.     Celsee lacks knowledge or information sufficient to form a belief as to the truth of

  the allegations of paragraph 10 of the Complaint and therefore denies those allegations.

         11.     Celsee lacks knowledge or information sufficient to form a belief as to the truth of

  the allegations of paragraph 11 of the Complaint and therefore denies those allegations.

         12.     Celsee admits that it launched its Genesis System on October 25, 2018 as a product

  that was intended to overcome prior limits in single-cell analysis. Except as so admitted, denied.


                                                   2
Case 1:19-cv-00862-CFC-SRF Document 60 Filed 01/13/20 Page 3 of 46 PageID #: 1889



         13.     Celsee admits that its website states that the “Genesis System enables scientists to

  analyze molecular signatures from hundreds to millions of cells.” Except as so admitted, denied.

         14.     Celsee admits that its website states that “CelsingleTM capture and isolate single

  cells with a gentle, gravity-based approach. Discrete microwells allow a single cell to be paired

  with a unique cellular barcode and unique molecular indices for desired applications, such as gene

  expression or protein quantitation.”   Except as so admitted, denied.

         15.     Celsee admits that the cited portion of its website describes the features and benefits

  of certain Celsee products.   Except as so admitted, denied.

         16.     Celsee admits that its website states that “[t]he scalability of this approach is

  unmatched and has the potential to provide a 10x increase in cell throughout compared with other

  technologies.” Except as so admitted, denied.

         17.     Celsee admits that its website states that “[t]he Genesis System enables a range of

  single-cell applications with CelsingleTM or CelselectTM Slides supporting hundreds to millions of

  cells per experiment.” Celsee further admits that its website states that “Celsingle™ Slides capture

  and isolate single cells with a gentle, gravity-based approach. Discrete microwells allow a single

  cell to be paired with a unique cellular barcode and unique molecular indices for desired

  applications, such as gene expression or protein quantitation.” Except as so admitted, denied.

         18.     Celsee admits that it launched its Genesis System on October 25, 2018. Except as

  so admitted, denied.

         19.     Denied.

         20.     Denied.

         21.     Denied.




                                                   3
Case 1:19-cv-00862-CFC-SRF Document 60 Filed 01/13/20 Page 4 of 46 PageID #: 1890



         22.     Celsee lacks knowledge or information sufficient to form a belief as to the truth of

  the allegations of paragraph 22 of the Complaint and therefore denies those allegations.

         23.     Celsee lacks knowledge or information sufficient to form a belief as to the truth of

  the allegations of paragraph 23 of the Complaint and therefore denies those allegations.

         24.     Denied.

         25.     Denied.

         26.     Celsee lacks knowledge or information sufficient to form a belief as to the truth of

  the allegations of paragraph 26 of the Complaint, including, for instance, 10x’s view of the

  meaning of “key criterion” and what customers rely upon for purchasing decisions. On these

  bases, Celsee denies the allegations of paragraph 26.

         27.     Celsee lacks knowledge or information sufficient to form a belief as to the truth of

  the allegations of paragraph 27 of the Complaint and therefore denies those allegations.

         28.     Celsee admits that its promotional literature states “Because every cell matters.TM”

  Celsee admits that its website states, “Deep and accurate view of cell populations with >70%

  capture of input cells.” Except as so admitted, denied.

         29.     Celsee admits that its promotional literature states “Deep and accurate view of cell

  populations with >70% capture of input cells.” Except as so admitted, denied.

         30.     Denied.

         31.     Denied.

         32.     Celsee denies that it has made any misrepresentations regarding the cell capture

  rate of its Genesis Platform and, on this basis denies this allegation.




                                                    4
Case 1:19-cv-00862-CFC-SRF Document 60 Filed 01/13/20 Page 5 of 46 PageID #: 1891



            33.      Celsee lacks knowledge or information sufficient to form a belief as to the truth of

  the allegations of paragraph 33 regarding 10x’s view of “reasonable consumers.” On these bases,

  Celsee denies the allegations of paragraph 33.

            34.      Celsee denies that it has engaged in misleading or deceptive practices and, on this

  basis denies this allegation.

                                     V.      THE PATENTS-IN-SUIT

            35.      Celsee denies that its products practice any of the claims of U.S. Patent Nos.:

  10,155,981; 10,227,648; 10,240,197; 10,273,541; 10,280,459; 10,392,662; and 10,400,280 as

  properly construed and on this basis, denies this allegation.

    VI.           FIRST CAUSE OF ACTION                                (CELSEE’S
                           INFRINGEMENT OF U.S. PATENT NO. 10,155,981)

            36.      Celsee re-alleges and incorporates by reference each of the preceding paragraphs

  as if fully set forth herein.

            37.      Celsee admits, on information and belief, that the ’981 patent states that it issued

  on December 18, 2018 to Sydney Brenner, Gi Mikawa, Robert Osborne, and Andrew Slatter.

  Except as so admitted, denied.

            38.      Celsee lacks knowledge or information sufficient to form a belief as to the truth of

  the allegations of paragraph 38 of the Complaint and therefore denies those allegations.

            39.      Celsee admits that it became aware of the existence of the ’981 patent and its claims

  on May 17, 2019, the day the original Complaint in this action was filed.       Except as so admitted,

  denied.

            40.      Celsee denies that its products practice any of the claims of the ’981 patent as

  properly construed and, on this basis denies this allegation.



                                                       5
Case 1:19-cv-00862-CFC-SRF Document 60 Filed 01/13/20 Page 6 of 46 PageID #: 1892



          41.     Celsee denies that its products practice any of the claims of the ’981 patent as

  properly construed and, on this basis denies this allegation.

          42.     Celsee denies that its products practice any of the claims of the ’981 patent as

  properly construed and, on this basis denies this allegation.

          43.     Celsee denies that its products practice any of the claims of the ’981 patent as

  properly construed and, on this basis denies this allegation.

          44.     Celsee denies that its products practice any of the claims of the ’981 patent as

  properly construed and, on this basis denies this allegation.

          45.     Denied.

          46.     Celsee denies that its products practice any of the claims of the ’981 patent as

  properly construed and, on this basis denies this allegation.

          47.     Celsee denies that its products practice any of the claims of the ’981 patent as

  properly construed and, on this basis denies this allegation.

                             VII. SECOND CAUSE OF ACTION
                (CELSEE’S INFRINGEMENT OF U.S. PATENT NO. 10,240,197)

          48.     Celsee re-alleges and incorporates by reference each of the preceding paragraphs

  as if fully set forth herein.

          49.     Celsee admits, on information and belief, that the ’197 patent states that it issued

  on March 26, 2019 to Sydney Brenner, Gi Mikawa, Robert Osborne, and Andrew Slatter. Except

  as so admitted, denied.

          50.     Celsee lacks knowledge or information sufficient to form a belief as to the truth of

  the allegations of paragraph 50 of the Complaint and therefore denies those allegations.




                                                   6
Case 1:19-cv-00862-CFC-SRF Document 60 Filed 01/13/20 Page 7 of 46 PageID #: 1893



            51.   Celsee admits that it became aware of the existence of the ’197 patent and its claims

  on May 17, 2019, the day the original Complaint in this action was filed.    Except as so admitted,

  denied.

            52.   Celsee denies that its products practice any of the claims of the ’197 patent as

  properly construed and, on this basis denies this allegation.

            53.   Celsee denies that its products practice any of the claims of the ’197 patent as

  properly construed and, on this basis denies this allegation.

            54.   Celsee denies that its products practice any of the claims of the ’197 patent as

  properly construed and, on this basis denies this allegation.

            55.   Celsee denies that its products practice any of the claims of the ’197 patent as

  properly construed and, on this basis denies this allegation.

            56.   Celsee denies that its products practice any of the claims of the ’197 patent as

  properly construed and, on this basis denies this allegation.

            57.   Denied.

            58.   Celsee denies that its products practice any of the claims of the ’197 patent as

  properly construed and, on this basis denies this allegation.

            59.   Celsee denies that its products practice any of the claims of the ’197 patent as

  properly construed and, on this basis denies this allegation.

                              VIII. THIRD CAUSE OF ACTION
                       (INFRINGEMENT OF U.S. PATENT NO. 10,227,648)

            60.   Celsee re-alleges and incorporates by reference each of the preceding paragraphs

  as if fully set forth herein.




                                                    7
Case 1:19-cv-00862-CFC-SRF Document 60 Filed 01/13/20 Page 8 of 46 PageID #: 1894



            61.   Celsee admits, on information and belief, that the ’648 patent states that it issued

  on March 12, 2019 to Benjamin Hindson, Serge Saxonov, Kevin Ness, and Paul Hardenbol.

  Except as so admitted, denied.

            62.   Celsee lacks knowledge or information sufficient to form a belief as to the truth of

  the allegations of paragraph 62 of the Complaint and therefore denies those allegations.

            63.   Celsee admits that it became aware of the existence of the ’648 patent and its claims

  on May 17, 2019, the day the original Complaint in this action was filed.      Except as so admitted,

  denied.

            64.   Celsee denies that its products practice any of the claims of the ’648 patent as

  properly construed and, on this basis denies this allegation.

            65.   Celsee denies that its products practice any of the claims of the ’648 patent as

  properly construed and, on this basis denies this allegation.

            66.   Denied.

            67.   Celsee denies that its products practice any of the claims of the ’648 patent as

  properly construed and, on this basis denies this allegation.

            68.   Celsee denies that its products practice any of the claims of the ’648 patent as

  properly construed and, on this basis denies this allegation.

                             IX. FOURTH CAUSE OF ACTION
                       (INFRINGEMENT OF U.S. PATENT NO. 10,273,541)

            69.   Celsee re-alleges and incorporates by reference each of the preceding paragraphs

  as if fully set forth herein.

            70.   Celsee admits, on information and belief, that the ’541 patent states that it issued

  on April 30, 2019 to Benjamin Hindson, Christopher Hindson, Michael Schnall-Levin, Kevin

  Ness, Mirna Jarosz, Serge Saxonov, and Paul Hardenbol.          Except as so admitted, denied.

                                                    8
Case 1:19-cv-00862-CFC-SRF Document 60 Filed 01/13/20 Page 9 of 46 PageID #: 1895



            71.   Celsee lacks knowledge or information sufficient to form a belief as to the truth of

  the allegations of paragraph 71 of the Complaint and therefore denies those allegations.

            72.   Celsee admits that it became aware of the existence of the ’541 patent and its claims

  on May 17, 2019, the day the original Complaint in this action was filed.    Except as so admitted,

  denied.

            73.   Celsee denies that its products practice any of the claims of the ’541 patent as

  properly construed and, on this basis denies this allegation.

            74.   Celsee denies that its products practice any of the claims of the ’541 patent as

  properly construed and, on this basis denies this allegation.

            75.   Celsee denies that its products practice any of the claims of the ’541 patent as

  properly construed and, on this basis denies this allegation.

            76.   Celsee denies that its products practice any of the claims of the ’541 patent as

  properly construed and, on this basis denies this allegation.

            77.   Celsee denies that its products practice any of the claims of the ’541 patent as

  properly construed and, on this basis denies this allegation.

            78.   Denied.

            79.   Celsee denies that its products practice any of the claims of the ’541 patent as

  properly construed and, on this basis denies this allegation.

            80.   Celsee denies that its products practice any of the claims of the ’541 patent as

  properly construed and, on this basis denies this allegation.

                              X.  FIFTH CAUSE OF ACTION
                       (INFRINGEMENT OF U.S. PATENT NO. 10,280,459)

            81.   Celsee re-alleges and incorporates by reference each of the preceding paragraphs

  as if fully set forth herein.

                                                    9
Case 1:19-cv-00862-CFC-SRF Document 60 Filed 01/13/20 Page 10 of 46 PageID #: 1896



            82.   Celsee admits, on information and belief, that the ’459 patent states that it issued

  on May 7, 2019 to Sydney Brenner, Gi Mikawa, Robert Osborne, and Andrew Slatter. Except as

  so admitted, denied.

            83.   Celsee lacks knowledge or information sufficient to form a belief as to the truth of

  the allegations of paragraph 83 of the Complaint and therefore denies those allegations.

            84.   Celsee admits that it became aware of the existence of the ’459 patent and its claims

  on May 17, 2019, the day the original Complaint in this action was filed.    Except as so admitted,

  denied.

            85.   Celsee denies that its products practice any of the claims of the ’459 patent as

  properly construed and on this basis denies this allegation.

            86.   Celsee denies that its products practice any of the claims of the ’459 patent as

  properly construed and on this basis denies this allegation.

            87.   Celsee denies that its products practice any of the claims of the ’459 patent as

  properly construed and on this basis denies this allegation.

            88.   Celsee denies that its products practice any of the claims of the ’459 patent as

  properly construed and on this basis denies this allegation.

            89.   Celsee denies that its products practice any of the claims of the ’459 patent as

  properly construed and on this basis denies this allegation.

            90.   Denied.

            91.   Celsee denies that its products practice any of the claims of the ’459 patent as

  properly construed and on this basis denies this allegation.

            92.   Celsee denies that its products practice any of the claims of the ’459 patent as

  properly construed and on this basis denies this allegation.


                                                   10
Case 1:19-cv-00862-CFC-SRF Document 60 Filed 01/13/20 Page 11 of 46 PageID #: 1897



                              XI. SIXTH CAUSE OF ACTION
                       (INFRINGEMENT OF U.S. PATENT NO. 10,392,662)

          93.     Celsee re-alleges and incorporates by reference each of the preceding paragraphs

  as if fully set forth herein.

          94.     Celsee admits, on information and belief, that the ’662 patent states that it issued

  on August 27, 2019 to Sydney Brenner, Gi Mikawa, Robert Osborne, and Andrew Slatter.

  Except as so admitted, denied.

          95.     Celsee lacks knowledge or information sufficient to form a belief as to the truth of

  the allegations of paragraph 95 of the Complaint and therefore denies those allegations.

          96.     Denied.

          97.     Celsee denies that its products practice any of the claims of the ’662 patent as

  properly construed and on this basis denies this allegation.

          98.     Celsee denies that its products practice any of the claims of the ’662 patent as

  properly construed and on this basis denies this allegation.

          99.     Celsee denies that its products practice any of the claims of the ’662 patent as

  properly construed and on this basis denies this allegation.

          100.    Celsee denies that its products practice any of the claims of the ’662 patent as

  properly construed and on this basis denies this allegation.

                             XII. SEVENTH CAUSE OF ACTION
                       (INFRINGEMENT OF U.S. PATENT NO. 10,400,280)

          101.    Celsee re-alleges and incorporates by reference each of the preceding paragraphs

  as if fully set forth herein.

          102.    Celsee admits, on information and belief, that the ’280 patent states that it issued

  on September 3, 2019 to Benjamin Hindson, Chrisopher Hindson, Michael Schnall-Levin, Kevin

  Ness, Mirna Jarosz, Serge Saxonov, and Paul Hardenbol.         Except as so admitted, denied.
                                               11
Case 1:19-cv-00862-CFC-SRF Document 60 Filed 01/13/20 Page 12 of 46 PageID #: 1898



          103.    Celsee lacks knowledge or information sufficient to form a belief as to the truth of

  the allegations of paragraph 103 of the Complaint and therefore denies those allegations.

          104.    Denied.

          105.    Celsee denies that its products practice any of the claims of the ’280 patent as

  properly construed and on this basis denies this allegation.

          106.    Celsee denies that its products practice any of the claims of the ’280 patent as

  properly construed and on this basis denies this allegation.

          107.    Celsee denies that its products practice any of the claims of the ’280 patent as

  properly construed and on this basis denies this allegation.

          108.    Celsee denies that its products practice any of the claims of the ’280 patent as

  properly construed and on this basis denies this allegation.

          109.    Celsee denies that its products practice any of the claims of the ’280 patent as

  properly construed and on this basis denies this allegation.

          110.    Denied.

          111.    Celsee denies that its products practice any of the claims of the ’280 patent as

  properly construed and on this basis denies this allegation.

          112.    Celsee denies that its products practice any of the claims of the ’280 patent as

  properly construed and on this basis denies this allegation.

                            XIII. EIGHTH CAUSE OF ACTION
                    (UNFAIR COMPETITION UNDER THE LANHAM ACT)

          113.    Celsee re-alleges and incorporates by reference each of the preceding paragraphs

  as if fully set forth herein.

          114.    Celsee admits that its website states, “Deep and accurate view of cell populations

  with >70% capture of input cells.” Except as so admitted, denied.

                                                   12
Case 1:19-cv-00862-CFC-SRF Document 60 Filed 01/13/20 Page 13 of 46 PageID #: 1899



          115.    Celsee denies that it has made any false or misleading representations of fact and

  on this basis denies this allegation.

          116.    Celsee denies that it has made any false or misleading representations of fact and

  on this basis denies this allegation.

          117.    Celsee denies that it has made any false or misleading representations of fact and

  on this basis denies this allegation.

          118.    Celsee denies that it has made any false or misleading representations of fact and

  on this basis denies this allegation.

          119.    Celsee lacks knowledge or information sufficient to form a belief as to the truth of

  the allegations of paragraph 119, particular regarding 10x’s view of direct competition.    On this

  basis, Celsee denies the allegations of paragraph 119.

          120.    Celsee denies that it has made any false or misleading representations of fact and

  on this basis denies this allegation.

          121.    Celsee denies that it has made any false or misleading representations of fact and

  on this basis denies this allegation.

                         XIV. NINTH CAUSE OF ACTION
           (VIOLATION OF DELAWARE DECEPTIVE TRADE PRACTICES ACT

          122.    Celsee re-alleges and incorporates by reference each of the preceding paragraphs

  as if fully set forth herein.

          123.    Celsee denies that it has made any false or misleading representations of fact and

  on this basis denies this allegation.

          124.    Celsee denies that it has made any false or misleading representations of fact and

  on this basis denies this allegation.



                                                   13
Case 1:19-cv-00862-CFC-SRF Document 60 Filed 01/13/20 Page 14 of 46 PageID #: 1900



         125.    Celsee denies that it has made any false or misleading representations of fact and

  on this basis denies this allegation.

         126.    Celsee denies that it has made any false or misleading representations of fact and

  on this basis denies this allegation.

         127.    Celsee lacks knowledge or information sufficient to form a belief as to the truth of

  the allegations of paragraph 127, particular regarding 10x’s view of direct competition.     On this

  basis, Celsee denies the allegations of paragraph 127.

         128.    Celsee denies that it has made any false or misleading representations of fact and

  on this basis denies this allegation.

         129.    Celsee denies that it has made any false or misleading representations of fact and

  on this basis denies this allegation.

                          RESPONSE TO 10X’S PRAYER FOR RELIEF

         Celsee denies that 10x is entitled to any relief whatsoever, including the relief stated in

  Paragraphs a-k in the Complaint, from either Celsee or the Court, either as prayed for in the

  Complaint or otherwise.

                                          GENERAL DENIAL

         Celsee further denies each and every allegation in the Complaint that is not specifically

  admitted, denied, or otherwise responded to in this Answer.

                                             DEFENSES

         Celsee alleges and asserts the following defenses in response to the allegations in the

  Complaint.




                                                  14
Case 1:19-cv-00862-CFC-SRF Document 60 Filed 01/13/20 Page 15 of 46 PageID #: 1901



                        First Defense – Noninfringement of the ’981 Patent

         130.    Celsee has not infringed and is not infringing directly, indirectly, contributorily, by

  inducement, or in any other manner any valid and enforceable claim of the ’981 patent, either

  literally or by the doctrine of equivalents.

                       Second Defense – Noninfringement of the ’648 Patent

         131.    Celsee has not infringed and is not infringing directly, indirectly, contributorily, by

  inducement, or in any other manner any valid and enforceable claim of the ’648 patent, either

  literally or by the doctrine of equivalents.

                        Third Defense – Noninfringement of the ’197 Patent

         132.    Celsee has not infringed and is not infringing directly, indirectly, contributorily, by

  inducement, or in any other manner any valid and enforceable claim of the ’197 patent, either

  literally or by the doctrine of equivalents.

                       Fourth Defense – Noninfringement of the ’541 Patent

         133.    Celsee has not infringed and is not infringing directly, indirectly, contributorily, by

  inducement, or in any other manner any valid and enforceable claim of the ’541 patent, either

  literally or by the doctrine of equivalents.

                        Fifth Defense – Noninfringement of the ’459 Patent

         134.    Celsee has not infringed and is not infringing directly, indirectly, contributorily, by

  inducement, or in any other manner any valid and enforceable claim of the ’459 patent, either

  literally or by the doctrine of equivalents.

                        Sixth Defense – Noninfringement of the ’662 Patent




                                                   15
Case 1:19-cv-00862-CFC-SRF Document 60 Filed 01/13/20 Page 16 of 46 PageID #: 1902



         135.    Celsee has not infringed and is not infringing directly, indirectly, contributorily, by

  inducement, or in any other manner any valid and enforceable claim of the ’662 patent, either

  literally or by the doctrine of equivalents.

                       Seventh Defense – Noninfringement of the ’280 Patent

         136.    Celsee has not infringed and is not infringing directly, indirectly, contributorily, by

  inducement, or in any other manner any valid and enforceable claim of the ’280 patent, either

  literally or by the doctrine of equivalents.

                            Eighth Defense – Invalidity of the ’981 Patent

         137.    One or more claims of the ’981 patent are invalid for failure to satisfy one or more

  of the requirements of the Patent Act, 35 U.S.C. § 1, et seq., including, but not limited to, the

  conditions of patentability set forth in 35 U.S.C. §§ 101, 102, 103, 112, and § 256.    One or more

  claims of the ’981 patent are invalid in view of the prior art, including references cited on the face

  of the ’981 patent, and articles, patents, products, and processes that were publicly available or

  disclosed before the priority date of the ’981 patent.   For example, one or more claims of the ’981

  patent are invalid in view of the following: WO 2010/117620 A2 (Linnarson); “Encoding PCR

  Products with Batch-stamps and Barcodes” (McCloskey et al.).         In addition, one or more claims

  of the ’981 patent are invalid because the full scope of those claims is not enabled, nor described,

  by the written description of the ’981 patent, and those claims are indefinite.

                            Ninth Defense – Invalidity of the ’648 Patent

         138.    One or more claims of the ’648 patent are invalid for failure to satisfy one or more

  of the requirements of the Patent Act, 35 U.S.C. § 1, et seq., including, but not limited to, the

  conditions of patentability set forth in 35 U.S.C. §§ 101, 102, 103, 112, 115, 116 and § 256.    One

  or more claims of the ’648 patent are invalid in view of the prior art, including references cited on


                                                    16
Case 1:19-cv-00862-CFC-SRF Document 60 Filed 01/13/20 Page 17 of 46 PageID #: 1903



  the face of the ’648 patent, and articles, patents, products, and processes that were publicly

  available or disclosed before the priority date of the ’648 patent.   For example, one or more claims

  of the ’648 patent are invalid in view of U.S. Patent No. 9,902,950 (Church et al.).     In addition,

  one or more claims of the ’648 patent are invalid because the full scope of those claims is not

  enabled, nor described, by the written description of the ’648 patent, and those claims are

  indefinite.

                            Tenth Defense – Invalidity of the ’197 Patent

          139.    One or more claims of the ’197 patent are invalid for failure to satisfy one or more

  of the requirements of the Patent Act, 35 U.S.C. § 1, et seq., including, but not limited to, the

  conditions of patentability set forth in 35 U.S.C. §§ 101, 102, 103, 112, and § 256.    One or more

  claims of the ’197 patent are invalid in view of the prior art, including references cited on the face

  of the ’197 patent, and articles, patents, products, and processes that were publicly available or

  disclosed before the priority date of the ’197 patent.   For example, one or more claims of the ’197

  patent are invalid in view of the following: WO 2010/117620 A2 (Linnarson); “Encoding PCR

  Products with Batch-stamps and Barcodes” (McCloskey et al.).          In addition, one or more claims

  of the ’197 patent are invalid because the full scope of those claims is not enabled, nor described,

  by the written description of the ’197 patent, and those claims are indefinite.

                          Eleventh Defense – Invalidity of the ’541 Patent

          140.    One or more claims of the ’541 patent are invalid for failure to satisfy one or more

  of the requirements of the Patent Act, 35 U.S.C. § 1, et seq., including, but not limited to, the

  conditions of patentability set forth in 35 U.S.C. §§ 101, 102, 103, 112, 115, 116, and § 256.   One

  or more claims of the ’541 patent are invalid in view of the prior art, including references cited on

  the face of the ’541 patent, and articles, patents, products, and processes that were publicly


                                                    17
Case 1:19-cv-00862-CFC-SRF Document 60 Filed 01/13/20 Page 18 of 46 PageID #: 1904



  available or disclosed before the priority date of the ’541 patent.   For example, one or more claims

  of the ’541 patent are invalid in view of U.S. Patent No. 9,902,950 (Church et al.).        In addition,

  one or more claims of the ’541 patent are invalid because the full scope of those claims is not

  enabled, nor described, by the written description of the ’541 patent, and those claims are

  indefinite.

                           Twelfth Defense – Invalidity of the ’459 Patent

          141.    One or more claims of the ’459 patent are invalid for failure to satisfy one or more

  of the requirements of the Patent Act, 35 U.S.C.         §1, et seq., including, but not limited to, the

  conditions of patentability set forth in 35 U.S.C. §§ 101, 102, 103, 112, and § 256.      One or more

  claims of the ’459 patent are invalid in view of the prior art, including references cited on the face

  of the ’459 patent, and articles, patents, products, and processes that were publicly available or

  disclosed before the priority date of the ’459 patent.    For example, one or more claims of the ’459

  patent are invalid in view of the following: WO 2010/117620 A2 (Linnarson); “Encoding PCR

  Products with Batch-stamps and Barcodes” (McCloskey et al.).           In addition, one or more claims

  of the ’459 patent are invalid because the full scope of those claims is not enabled, nor described,

  by the written description of the ’459 patent, and those claims are indefinite.

                         Thirteenth Defense – Invalidity of the ’662 Patent

          142.    One or more claims of the ’662 patent are invalid for failure to satisfy one or more

  of the requirements of the Patent Act, 35 U.S.C. § 1, et seq., including, but not limited to, the

  conditions of patentability set forth in 35 U.S.C. §§ 101, 102, 103, 112, and § 256.      One or more

  claims of the ’662 patent are invalid in view of the prior art, including references cited on the face

  of the ’662 patent, and articles, patents, products, and processes that were publicly available or

  disclosed before the priority date of the ’662 patent.    For example, one or more claims of the ’662


                                                    18
Case 1:19-cv-00862-CFC-SRF Document 60 Filed 01/13/20 Page 19 of 46 PageID #: 1905



  patent are invalid in view of the following: WO 2010/117620 A2 (Linnarson); “Encoding PCR

  Products with Batch-stamps and Barcodes” (McCloskey et al.).          In addition, one or more claims

  of the ’662 patent are invalid because the full scope of those claims is not enabled, nor described,

  by the written description of the ’662 patent, and those claims are indefinite.

                         Fourteenth Defense – Invalidity of the ’280 Patent

          143.    One or more claims of the ’280 patent are invalid for failure to satisfy one or more

  of the requirements of the Patent Act, 35 U.S.C. § 1, et seq., including, but not limited to, the

  conditions of patentability set forth in 35 U.S.C. §§ 101, 102, 103, 112, 115, 116, and § 256.   One

  or more claims of the ’280 patent are invalid in view of the prior art, including references cited on

  the face of the ’280 patent, and articles, patents, products, and processes that were publicly

  available or disclosed before the priority date of the ’280 patent.   For example, one or more claims

  of the ’280 patent are invalid in view of U.S. Patent No. 9,902,950 (Church et al.).     In addition,

  one or more claims of the ’280 patent are invalid because the full scope of those claims is not

  enabled, nor described, by the written description of the ’280 patent, and those claims are

  indefinite.

                         Fifteenth Defense – Statutory Damages Limitation

         10x’s claim for damages is statutorily limited by 35 U.S.C. §§ 286, 287, and/or 288.

                                          Sixteenth Defense
                         (Unenforceability of the ’648, ’541 and ’280 Patents)

          144.    As detailed below in Celsee’s Fifteenth and Sixteenth Counterclaims (paragraphs

  61-90 and 93-115), the ’648, ’541, and ’280 patents are unenforceable for inequitable conduct

  occurring during their prosecution, including, among other misconduct, false statements made to

  the PTO regarding the inventorship of at least the ’648, ’541, and ’280 patents (see infra



                                                    19
Case 1:19-cv-00862-CFC-SRF Document 60 Filed 01/13/20 Page 20 of 46 PageID #: 1906



  Counterclaim paragraphs 61-90 and 93-115, which are re-alleged and incorporated by reference

  as if fully set forth herein).


                                         Seventeenth Defense
                                              (Puffery)

          145.    With respect to 10x’s Eighth and Ninth Cause of Action, the statements complained

  of by 10x are no more than puffery and are recognized as such by the ordinary purchaser and do

  not deceive the ordinary purchaser.

                                          Eighteenth Defense
                                           (Unclean Hands)

          146.    Plaintiff’s patent infringement claims and the relief sought by Plaintiffs are barred

  in whole or in part by the doctrine of unclean hands, because 10x has engaged in inequitable

  conduct regarding the ’541, ’648, and ’280 patents, as alleged in Celsee’s Fifteenth and Sixteenth

  Counterclaims (see infra Counterclaim paragraphs 61-90 and 93-115, which are re-alleged and

  incorporated by reference as if fully set forth herein).

                                          Nineteenth Defense
                                          (Lack of Causation)

          147.    10x’s Eighth and Ninth Causes of Action claims are barred, in whole or in part,

  because no conduct attributable to Celsee was the cause in fact or proximate cause of the losses or

  damages, if any, that 10x seeks to recover.

                                          Twentieth Defense
                                           (No Damages)

          148.    10x’s claims are barred, in whole or in part, because 10x has suffered no damages

  based on the conduct alleged in the Complaint.




                                                    20
Case 1:19-cv-00862-CFC-SRF Document 60 Filed 01/13/20 Page 21 of 46 PageID #: 1907



                                           Twenty-First Defense
                                            (Failure to Mitigate)

          149.      10x’s Eighth and Ninth Causes of Action claims are barred, in whole or in part,

  because 10x failed to minimize or mitigate the losses or damages, if any, that 10x seeks to recover

  in this action.

                                          Twenty-Second Defense
                                              (Good Faith)

          150.      10x’s Eighth and Ninth Causes of Action claims are barred, in whole or in part,

  because Celsee acted in good faith and without wrongful intent, malice, or any other applicable

  degree of fault.

                                          Twenty-Third Defense
                                            (Attorneys’ Fees)

          151.      10x’s prayer for attorneys’ fees is barred on the ground that 10x cannot prove facts

  sufficient to show that Celsee’s conduct was exceptional.

                                          Twenty-Fourth Defense
                                           (No Irreparable Harm)

          152.      10x’s prayer for injunctive relief is barred on the ground that 10x cannot show facts

  sufficient to show that it has been irreparably harmed by Celsee’s conduct.

                                           Twenty-Fifth Defense
                                          (Failure to State a Claim)

          153.      The Complaint fails to state a claim for relief.

                                          Twenty-Sixth Defense
                             (Lack of Standing – ’541, ’280, and ’648 patents)

          154.      10x does not own the ’541, ’280, and ’648 patents, as detailed below in paragraphs

  61-90 and 93-115 of Celsee’s counterclaims, which are re-alleged and incorporated by reference

  as if fully set forth herein. Celsee thus does not have standing to assert these patents.


                                                      21
Case 1:19-cv-00862-CFC-SRF Document 60 Filed 01/13/20 Page 22 of 46 PageID #: 1908



                            Reservation of Additional Defenses and Claims

          155.    Celsee is currently without sufficient knowledge or information upon which to form

  a belief as to whether additional defenses or counterclaims are available.       Therefore, Celsee

  reserves the right to amend this Answer to assert any such additional defenses or counterclaims

  based on legal theories that may become apparent through discovery or through further legal

  analysis of Plaintiff’s positions, claims and allegations in this litigation.

                                          COUNTERCLAIMS

          Counterclaimant Celsee on personal knowledge as to its own acts, and on information and

  belief as to all others based on its own and its attorneys’ investigation, alleges its Counterclaims

  against 10x as follows:

                                             THE PARTIES

          1.      Celsee is a corporation organized under the laws of Delaware, having its principal

  place of business in Ann Arbor, Michigan.

          2.      According to 10x’s Complaint, 10x is a corporation existing under the laws of

  Delaware, with its principal place of business, in Pleasanton, CA.

                                            JURISDICTION

          3.      This Court has jurisdiction over the subject matter of these Counterclaims under,

  without limitation, 28 U.S.C. §§ 1331, 1367, 1338(a), 2201, and 2202.

          4.      10x has subjected itself to personal jurisdiction in this Court because it has sued

  Celsee in this Court.

                                                 VENUE

          5.      Venue is proper in this District pursuant to 28 U.S.C. §§ 1391 and 1400.




                                                     22
Case 1:19-cv-00862-CFC-SRF Document 60 Filed 01/13/20 Page 23 of 46 PageID #: 1909



          6.      10x has consented to venue in this Court because it has filed its claims for patent

  infringement in this Court, in response to which these Counterclaims are asserted.

                                     ACTUAL CONTROVERSY

          7.      According to 10x’s Complaint, 10x claims to be the owner of all rights, title, and

  interest in and to the ’981, ’648, ’197, ’541, ’459, ’662, and ’280 patents.    10x has alleged that

  Celsee has infringed and is infringing the ’981, ’648, ’197, ’541, ’459, ’662, and ’280 patents,

  which Celsee denies.

          8.      An actual controversy, within the meaning of 28 U.S.C. §§ 2201 and 2202 exists

  between 10x and Celsee.     Celsee seeks a declaration that it has not infringed and does not infringe

  the ’981, ’648, ’197, ’541, ’459, ’662, and ’280 patents and that the ’981, ’648, ’197, ’541, ’459,

  ’662, and ’280 patents are invalid and unenforceable.

                                    COUNTERCLAIM ONE
                   (Declaratory Judgment of Non-Infringement of the ’981 Patent)

          9.      Celsee re-alleges and incorporates by reference each of the preceding paragraphs

  of its Counterclaims as if fully set forth herein.

          10.     Although 10x alleges in its Complaint that (i) Celsee has infringed and continues

  to infringe claims of the ’981 patent, (ii) Celsee has actively induced and continues to actively

  induce infringement of claims of the ’981 patent, and (iii) Celsee has actively contributed and

  continues to actively contribute to the infringement of one or more claims of the ’981 patent under

  35 U.S.C. § 271(c), Celsee has not infringed and does not infringe any valid claim of the ’981

  patent under any theory of infringement.

          11.     A judicial determination of the respective rights of the parties with respect to

  infringement of the claims of the ’981 patent is now necessary and appropriate under 28 U.S.C. §

  2201.

                                                       23
Case 1:19-cv-00862-CFC-SRF Document 60 Filed 01/13/20 Page 24 of 46 PageID #: 1910



                                    COUNTERCLAIM TWO
                   (Declaratory Judgment of Non-Infringement of the ’648 Patent)

          12.     Celsee re-alleges and incorporates by reference each of the preceding paragraphs

  of its Counterclaims as if fully set forth herein.

          13.     Although 10x alleges in its Complaint that (i) Celsee has infringed and continues

  to infringe claims of the ’648 patent, (ii) Celsee has actively induced and continues to actively

  induce infringement of claims of the ’648 patent, and (iii) Celsee has actively contributed and

  continues to actively contribute to the infringement of one or more claims of the ’648 patent under

  35 U.S.C. § 271(c), Celsee has not infringed and does not infringe any valid claim of the ’648

  patent under any theory of infringement.

          14.     A judicial determination of the respective rights of the parties with respect to

  infringement of the claims of the ’648 patent is now necessary and appropriate under 28 U.S.C. §

  2201.

                                   COUNTERCLAIM THREE
                   (Declaratory Judgment of Non-Infringement of the ’197 Patent)

          15.     Celsee re-alleges and incorporates by reference each of the preceding paragraphs

  of its Counterclaims as if fully set forth herein.

          16.     Although 10x alleges in its Complaint that (i) Celsee has infringed and continues

  to infringe claims of the ’197 patent, (ii) Celsee has actively induced and continues to actively

  induce infringement of claims of the ’197 patent, and (iii) Celsee has actively contributed and

  continues to actively contribute to the infringement of one or more claims of the ’197 patent under

  35 U.S.C. § 271(c), Celsee has not infringed and does not infringe any valid claim of the ’197

  patent under any theory of infringement.




                                                       24
Case 1:19-cv-00862-CFC-SRF Document 60 Filed 01/13/20 Page 25 of 46 PageID #: 1911



          17.     A judicial determination of the respective rights of the parties with respect to

  infringement of the claims of the ’197 patent is now necessary and appropriate under 28 U.S.C. §

  2201.

                                    COUNTERCLAIM FOUR
                   (Declaratory Judgment of Non-Infringement of the ’541 Patent)

          18.     Celsee re-alleges and incorporates by reference each of the preceding paragraphs

  of its Counterclaims as if fully set forth herein.

          19.     Although 10x alleges in its Complaint that (i) Celsee has infringed and continues

  to infringe claims of the ’541 patent, (ii) Celsee has actively induced and continues to actively

  induce infringement of claims of the ’541 patent, and (iii) Celsee has actively contributed and

  continues to actively contribute to the infringement of one or more claims of the ’541 patent under

  35 U.S.C. § 271(c), Celsee has not infringed and does not infringe any valid claim of the ’541

  patent under any theory of infringement.

          20.     A judicial determination of the respective rights of the parties with respect to

  infringement of the claims of the ’541 patent is now necessary and appropriate under 28 U.S.C. §

  2201.

                                    COUNTERCLAIM FIVE
                   (Declaratory Judgment of Non-Infringement of the ’459 Patent)

          21.     Celsee re-alleges and incorporates by reference each of the preceding paragraphs

  of its Counterclaims as if fully set forth herein.

          22.     Although 10x alleges in its Complaint that (i) Celsee has infringed and continues

  to infringe claims of the ’459 patent, (ii) Celsee has actively induced and continues to actively

  induce infringement of claims of the ’459 patent, and (iii) Celsee has actively contributed and

  continues to actively contribute to the infringement of one or more claims of the ’459 patent under


                                                       25
Case 1:19-cv-00862-CFC-SRF Document 60 Filed 01/13/20 Page 26 of 46 PageID #: 1912



  35 U.S.C. § 271(c), Celsee has not infringed and does not infringe any valid claim of the ’459

  patent under any theory of infringement.

          23.     A judicial determination of the respective rights of the parties with respect to

  infringement of the claims of the ’459 patent is now necessary and appropriate under 28 U.S.C. §

  2201.

                                     COUNTERCLAIM SIX
                   (Declaratory Judgment of Non-Infringement of the ’662 Patent)

          24.     Celsee re-alleges and incorporates by reference each of the preceding paragraphs

  of its Counterclaims as if fully set forth herein.

          25.     Although 10x alleges in its Complaint that (i) Celsee has infringed and continues

  to infringe claims of the ’662 patent, (ii) Celsee has actively induced and continues to actively

  induce infringement of claims of the ’662 patent, and (iii) Celsee has actively contributed and

  continues to actively contribute to the infringement of one or more claims of the ’662 patent under

  35 U.S.C. § 271(c), Celsee has not infringed and does not infringe any valid claim of the ’662

  patent under any theory of infringement.

          26.     A judicial determination of the respective rights of the parties with respect to

  infringement of the claims of the ’662 patent is now necessary and appropriate under 28 U.S.C. §

  2201.

                                   COUNTERCLAIM SEVEN
                   (Declaratory Judgment of Non-Infringement of the ’280 Patent)

          27.     Celsee re-alleges and incorporates by reference each of the preceding paragraphs

  of its Counterclaims as if fully set forth herein.

          28.     Although 10x alleges in its Complaint that (i) Celsee has infringed and continues

  to infringe claims of the ’280 patent, (ii) Celsee has actively induced and continues to actively


                                                       26
Case 1:19-cv-00862-CFC-SRF Document 60 Filed 01/13/20 Page 27 of 46 PageID #: 1913



  induce infringement of claims of the ’280 patent, and (iii) Celsee has actively contributed and

  continues to actively contribute to the infringement of one or more claims of the ’280 patent under

  35 U.S.C. § 271(c), Celsee has not infringed and does not infringe any valid claim of the ’280

  patent under any theory of infringement.

           29.     A judicial determination of the respective rights of the parties with respect to

  infringement of the claims of the ’280 patent is now necessary and appropriate under 28 U.S.C. §

  2201.

                                     COUNTERCLAIM EIGHT
                         (Declaratory Judgment of Invalidity of the ’981 Patent)

           30.     Celsee re-alleges and incorporates by reference each of the preceding paragraphs

  of its Counterclaims as if fully set forth herein.

           31.     The claims of the ’981 patent are invalid under 35 U.S.C. §§ 102 and/or 103 in light

  of prior art.   One or more claims of the ’981 patent are invalid in view of the references cited on

  the face of the ’981 patent, and articles, patents, products, and processes that were publicly

  available or disclosed before the priority date of the ’981 patent.   For example, one or more claims

  of the ’981 patent are invalid in view of the following: WO 2010/117620 A2 (Linnarson);

  “Encoding PCR Products with Batch-stamps and Barcodes” (McCloskey et al.).

           32.     The claims of the ’981 patent are invalid under 35 U.S.C. § 112 for failing to

  comply with one or more of the written description requirement, the enablement requirement, and

  the definiteness requirement.

           33.     A judicial determination of the respective rights of the parties with respect to the

  invalidity of the claims of the ’981 patent is now necessary and appropriate under 28 U.S.C.

  §2201.



                                                       27
Case 1:19-cv-00862-CFC-SRF Document 60 Filed 01/13/20 Page 28 of 46 PageID #: 1914



                                      COUNTERCLAIM NINE
                         (Declaratory Judgment of Invalidity of the ’648 Patent)

          34.      Celsee re-alleges and incorporates by reference each of the preceding paragraphs

  of its Counterclaims as if fully set forth herein.

          35.      The claims of the ’648 patent are invalid under 35 U.S.C. §§102 and/or 103 in light

  of prior art.   One or more claims of the ’648 patent are invalid in view of the references cited on

  the face of the ’648 Patent, and articles, patents, products, and processes that were publicly

  available or disclosed before the priority date of the ’648 patent.   For example, one or more claims

  of the ’648 patent are invalid in view of U.S. Patent No. 9,902,950 (Church et al.).

          36.      The claims of the ’648 patent are invalid under 35 U.S.C. § 112 for failing to

  comply with one or more of the written description requirement, the enablement requirement, and

  the definiteness requirement.

          37.      Additionally, the claims of the ’648 patent are invalid under 35 U.S.C. §§ 115-116

  for failing to name the proper inventors, as documented below in paragraphs 93-115 of Celsee’s

  counterclaims, which are re-alleged and incorporated by reference as if fully set forth herein.

          38.      A judicial determination of the respective rights of the parties with respect to the

  invalidity of the claims of the ’648 patent is now necessary and appropriate under 28 U.S.C. §

  2201.

                                       COUNTERCLAIM TEN
                         (Declaratory Judgment of Invalidity of the ’197 Patent)

          39.      Celsee re-alleges and incorporates by reference each of the preceding paragraphs

  of its Counterclaims as if fully set forth herein.

          40.      The claims of the ’197 patent are invalid under 35 U.S.C. §§ 102 and/or 103 in light

  of prior art.   One or more claims of the ’197 patent are invalid in view of the references cited on


                                                       28
Case 1:19-cv-00862-CFC-SRF Document 60 Filed 01/13/20 Page 29 of 46 PageID #: 1915



  the face of the ’197 patent, and articles, patents, products, and processes that were publicly

  available or disclosed before the priority date of the ’197 patent.   For example, one or more claims

  of the ’197 patent are invalid in view of the following: WO 2010/117620 A2 (Linnarson);

  “Encoding PCR Products with Batch-stamps and Barcodes” (McCloskey et al.).

          41.     The claims of the ’197 patent are invalid under 35 U.S.C. § 112 for failing to

  comply with one or more of the written description requirement, the enablement requirement, and

  the definiteness requirement.

          42.     A judicial determination of the respective rights of the parties with respect to the

  invalidity of the claims of the ’197 patent is now necessary and appropriate under 28 U.S.C. §

  2201.

                                   COUNTERCLAIM ELEVEN
                        (Declaratory Judgment of Invalidity of the ’541 Patent)

          43.     Celsee re-alleges and incorporates by reference each of the preceding paragraphs

  of its Counterclaims as if fully set forth herein.

          44.     The claims of the ’541 patent are invalid under 35 U.S.C. §§ 102 and/or 103 in light

  of prior art. One or more claims of the ’541 Patent are invalid in view of the references cited on

  the face of the ’541 patent, and articles, patents, products, and processes that were publicly

  available or disclosed before the priority date of the ’541 Patent.       For example, one or more

  claims of the ’541 patent are invalid in view of U.S. Patent No. 9,902,950 (Church et al.).

          45.     The claims of the ’541 patent are invalid under 35 U.S.C. § 112 for failing to

  comply with one or more of the written description requirement, the enablement requirement, and

  the definiteness requirement.




                                                       29
Case 1:19-cv-00862-CFC-SRF Document 60 Filed 01/13/20 Page 30 of 46 PageID #: 1916



          46.      Additionally, the claims of the ’541 patent are invalid under 35 U.S.C. §§ 115-116

  for failing to name the proper inventors, as documented below in paragraphs 61-90 of Celsee’s

  counterclaims, which are re-alleged and incorporated by reference as if fully set forth herein.

          47.      A judicial determination of the respective rights of the parties with respect to the

  invalidity of the claims of the ’541 patent is now necessary and appropriate under 28 U.S.C. §

  2201.


                                    COUNTERCLAIM TWELVE
                         (Declaratory Judgment of Invalidity of the ’459 Patent)

          48.      Celsee re-alleges and incorporates by reference each of the preceding paragraphs

  of its Counterclaims as if fully set forth herein.

          49.      The claims of the ’459 patent are invalid under 35 U.S.C. §§ 102 and/or 103 in light

  of prior art.   One or more claims of the ’459 patent are invalid in view of the references cited on

  the face of the ’459 patent, and articles, patents, products, and processes that were publicly

  available or disclosed before the priority date of the ’459 Patent.      For example, one or more

  claims of the ’459 patent are invalid in view of the following: WO 2010/117620 A2 (Linnarson);

  “Encoding PCR Products with Batch-stamps and Barcodes” (McCloskey et al.).

          50.      The claims of the ’459 patent are invalid under 35 U.S.C. § 112 for failing to

  comply with one or more of the written description requirement, the enablement requirement, and

  the definiteness requirement.

          51.      A judicial determination of the respective rights of the parties with respect to the

  invalidity of the claims of the ’459 patent is now necessary and appropriate under 28 U.S.C. §

  2201.




                                                       30
Case 1:19-cv-00862-CFC-SRF Document 60 Filed 01/13/20 Page 31 of 46 PageID #: 1917



                                   COUNTERCLAIM THIRTEEN
                         (Declaratory Judgment of Invalidity of the ’662 Patent)

          52.      Celsee re-alleges and incorporates by reference each of the preceding paragraphs

  of its Counterclaims as if fully set forth herein.

          53.      The claims of the ’662 patent are invalid under 35 U.S.C. §§ 102 and/or 103 in light

  of prior art.   One or more claims of the ’662 patent are invalid in view of the references cited on

  the face of the ’662 patent, and articles, patents, products, and processes that were publicly

  available or disclosed before the priority date of the ’662 Patent.      For example, one or more

  claims of the ’662 patent are invalid in view of the following: WO 2010/117620 A2 (Linnarson);

  “Encoding PCR Products with Batch-stamps and Barcodes” (McCloskey et al.).

          54.      The claims of the ’662 patent are invalid under 35 U.S.C. § 112 for failing to

  comply with one or more of the written description requirement, the enablement requirement, and

  the definiteness requirement.

          55.      A judicial determination of the respective rights of the parties with respect to the

  invalidity of the claims of the ’662 patent is now necessary and appropriate under 28 U.S.C. §

  2201.

                                  COUNTERCLAIM FOURTEEN
                         (Declaratory Judgment of Invalidity of the ’280 Patent)

          56.      Celsee re-alleges and incorporates by reference each of the preceding paragraphs

  of its Counterclaims as if fully set forth herein.

          57.      The claims of the ’280 patent are invalid under 35 U.S.C. §§ 102 and/or 103 in light

  of prior art.   One or more claims of the ’280 patent are invalid in view of the references cited on

  the face of the ’280 patent, and articles, patents, products, and processes that were publicly




                                                       31
Case 1:19-cv-00862-CFC-SRF Document 60 Filed 01/13/20 Page 32 of 46 PageID #: 1918



  available or disclosed before the priority date of the ’280 patent.   For example, one or more claims

  of the ’280 patent are invalid in view of U.S. Patent No. 9,902,950 (Church et al.).

          58.     The claims of the ’280 patent are invalid under 35 U.S.C. § 112 for failing to

  comply with one or more of the written description requirement, the enablement requirement, and

  the definiteness requirement.

          59.     Additionally, the claims of the ’280 patent are invalid under 35 U.S.C. §§ 115-116

  for failing to name the proper inventors, as documented below in paragraphs 61-90 of Celsee’s

  counterclaims, which are re-alleged and incorporated by reference as if fully set forth herein.

          60.     A judicial determination of the respective rights of the parties with respect to the

  invalidity of the claims of the ’280 patent is now necessary and appropriate under 28 U.S.C. §

  2201.

                                  COUNTERCLAIM FIFTEEN
                (Declaratory Judgment of Unenforceability of the ’541 and ’280 Patents)

          61.     Celsee re-alleges and incorporates by reference each of the preceding paragraphs

  of its Counterclaims as if fully set forth herein.

          62.     As detailed below, at least the ’541 and ’280 patents are unenforceable for

  inequitable conduct occurring during their prosecution, including, among other misconduct, false

  statements made to the PTO regarding the conception and inventorship of the ’541 and ’280

  patents.

          63.     The ’541 and ’280 patents name seven individuals as inventors: Benjamin Hindson,

  Christopher Hindson, Michael Schnall-Levin, Kevin Ness, Mirna Jarosz, Serge Saxonov, and Paul

  Hardenbol.




                                                       32
Case 1:19-cv-00862-CFC-SRF Document 60 Filed 01/13/20 Page 33 of 46 PageID #: 1919



         64.      However, the inventions of the ’541 and ’280 patents were conceived of in whole

  or in part by Nicholas Heredia and/or Paul Blainey while employed or contracted by QuantaLife

  and/or Bio-Rad.

         65.      Heredia was a research scientist at QuantaLife and is a co-inventor on the ’541 and

  ’280 patents.   Blainey was a technical consultant hired by QuantaLife and is a co-inventor on the

  ’541 patent and ’280 patents. But Benjamin Hindson, Christopher Hindson, Michael Schnall-

  Levin, Kevin Ness, Mirna Jarosz, Serge Saxonov, and Paul Hardenbol deliberately omitted naming

  Heredia and Blainey as co-inventors on the ’541 and ’280 patents.

         66.      10x asserts seven patents in this case, at least 3 of which are directed to methods

  and systems for processing polynucleotides by partitioning a plurality of beads in a microwell

  array (the ’648, ’541, and ’280 patents).   The ’541 and ’280 patents, however, arose in whole or

  in part out of Heredia and Blainey’s work at Bio-Rad and its predecessor, and thus are owned by

  Bio-Rad.

         67.      Upon information and belief, Benjamin Hindson worked at QuantaLife from 2008

  to October 2011, and then at Bio-Rad from October 2011 to April 2012. At QuantaLife and Bio-

  Rad, Benjamin Hindson worked on microfluidic devices to generate droplets and developed a

  commercial product.

         68.      Upon information and belief, Christopher Hindson worked at QuantaLife from

  August 2010 to October 2011, and then at Bio-Rad from October 2011 to November 2012.            At

  QuantaLife and Bio-Rad, Christopher Hindson worked on microfluidic devices to generate

  droplets and developed a commercial product.

         69.      Upon information and belief, Serge Saxonov worked at QuantaLife from May 2010

  to October 2011, and then at Bio-Rad from October 2011 to April 2012. At QuantaLife and Bio-


                                                  33
Case 1:19-cv-00862-CFC-SRF Document 60 Filed 01/13/20 Page 34 of 46 PageID #: 1920



  Rad, Saxonov worked on microfluidic devices to generate droplets and developed a commercial

  product.

         70.     Upon information and belief, Kevin Ness worked at QuantaLife from September

  2008 to October 2011, and then at Bio-Rad from October 2011 to September 2012.                 At

  QuantaLife and Bio-Rad, Ness worked on microfluidic devices to generate droplets and developed

  a commercial product.

         71.     In addition to the commercial droplet product, Benjamin Hindson and/or

  Christopher Hindson and/or Ness and/or Saxonov conceived of processing polynucleotides by

  portioning a plurality of beads in a microwell array.   Upon information and belief, this concept

  is demonstrated by QuantaLife lab documentation.        Upon information and belief, Benjamin

  Hindson, Christopher Hindson, Ness, and Saxonov were under contractual obligation to assign to

  QuantaLife all their ideas, inventions, and discoveries.     Thus, any concepts or ideas from

  Benjamin Hindson’s, Christopher Hindson’s, Ness’s, and/or Saxonov’s time at QuantaLife are

  owned by QuantaLife.

         72.     Bio-Rad acquired QuantaLife’s business and its intellectual property in October

  2011 for $162 million cash plus future milestone payments.

         73.     After Bio-Rad acquired QuantaLife, Benjamin Hindson, Christopher Hindson,

  Ness, and Saxonov started working at Bio-Rad until they left in 2012 to form/join 10x. While at

  10x, in 2012-2013, Benjamin Hindson, Christopher Hindson, Ness and Saxonov almost

  immediately filed patent applications allegedly directed to methods and systems for processing

  polynucleotides by portioning a plurality of beads in a microwell array – exactly the same subject

  matter conceived at QuantaLife/Bio-Rad.    At least some of the Asserted Patents derive from those

  2012-2013 applications.


                                                 34
Case 1:19-cv-00862-CFC-SRF Document 60 Filed 01/13/20 Page 35 of 46 PageID #: 1921



         74.     Benjamin Hindson’s, Christopher Hindson’s, Ness’s, and Saxonov’s concepts and

  inventions at QuantaLife automatically belonged to QuantaLife (and subsequently Bio-Rad)

  rendering any future written assignment to 10x invalid.

         75.     As detailed below, at least the ’541 and ’280 patents are unenforceable due to

  inequitable conduct committed during their prosecution including, false statements made to the

  PTO regarding the conception and inventorship of the ’541 and ’280 patents.      Specifically, the

  ’541 and ’280 patents are owned by Bio-Rad, and/or they do not list all of the inventors.

         76.     The inventions of the ’541 and ’280 patents were conceived in whole or part by

  Nicholas Heredia and Paul Blainey, while employed or contracted by QuantaLife and/or Bio-Rad.

  However, the ’541 and ’280 patents do not include Nicholas Heredia or Paul Blainey as inventors.

         77.     Heredia was a research scientist at QuantaLife and is a co-inventor on at least the

  ’541 and ’280 patents.   Blainey was a technical consultant hired by QuantaLife and a co-inventor

  on at least the ’541 and ’280 patents.   Yet Benjamin Hindson, Christopher Hindson, Schnall-

  Levin, Ness, Jarosz, Saxonov, and Hardenbol deliberately omitted naming Heredia and Blainey as

  co-inventors on the ’541 and ’280 patents.

         78.     Upon information and belief, Benjamin Hindson, Christopher Hindson, Schnall-

  Levin, Ness, Jarosz, and Saxonov did not identify Heredia or Blainey as co-inventors of the ’541

  and ’280 patents because at the time the corresponding provisional application was filed, Heredia

  and Blainey were still employed by QuantaLife and/or Bio-Rad and had signed an assignment

  agreement with QuantaLife and/or Bio-Rad.

         79.     Upon information and belief, Benjamin Hindson, Christopher Hindson, Schnall-

  Levin, Ness, Jarosz, and Saxonov omitted Heredia and Blainey as co-inventors with the specific




                                                 35
Case 1:19-cv-00862-CFC-SRF Document 60 Filed 01/13/20 Page 36 of 46 PageID #: 1922



  intent to deceive the PTO, despite Heredia’s and Blainey’s substantial contributions to the

  conception of the claimed inventions in the ’541 and ’280 patents.

          80.     Those false statements were material to the patentability of the ’541 and ’280

  patents because the United States Patent and Trademark Office (USPTO) would not have allowed

  the claims to issue.

          81.     Misrepresentations regarding inventorship are material to the patentability of a

  claimed invention.     Under 37 C.F.R. § 1.56, inventors owe a duty of candor to the USPTO.

          82.     Under 35 U.S.C. § 115, patent applications must “include, or be amended to

  include, the name of the inventor for any invention claimed in the application.             Except as

  otherwise provided in this section, each individual who is the inventor or a joint inventor of a

  claimed invention in an application for patent shall execute an oath or declaration in connection

  with the application.”

          83.     Under 35 U.S.C. § 116, “[w]hen an invention is made by two or more persons

  jointly, they shall apply for patent jointly and each make the required oath, except as otherwise

  provided in this title.”

          84.     The Manual of Patent Examining Procedure (“MPEP”) mandates rejection of

  applications with improper naming of inventors.        MPEP § 2157 “Improper Naming of Inventors”

  instructs that: “the patent laws [] require the naming of the actual inventor or joint inventors of the

  claimed subject matter.”    If a patent application “does not name the correct inventorship and the

  applicant has not filed a request to correct inventorship under 37 C.F.R. § 1.48, Office personnel

  should reject the claims under 35 U.S.C. § 101 and 35 U.S.C. § 115.”

          85.     On information and belief, Benjamin Hindson, Christopher Hindson, Schnall-

  Levin, Ness, Jarosz, Saxonov, and Hardenbol omitted material information regarding inventorship


                                                    36
Case 1:19-cv-00862-CFC-SRF Document 60 Filed 01/13/20 Page 37 of 46 PageID #: 1923



  of the ’541 and ’280 patents in order to hide and prevent Bio-Rad’s potential ownership interests

  in the ’541 and ’280 patents.     Upon information and belief, Benjamin Hindson, Christopher

  Hindson, Schnall-Levin, Ness, Jarosz, Saxonov, and Hardenbol were aware that at the time the

  corresponding provisional applications to the ’541 and ’280 patents were filed, Heredia and

  Blainey were employed by Bio-Rad and had signed an assignment agreement as a condition of

  their employment with Bio-Rad.

         86.     Upon information and belief—Benjamin Hindson, Christopher Hindson, Schnall-

  Levin, Ness, Jarosz, Saxonov, and Hardenbol—aware and because of this assignment obligation,

  ensured that only they themselves, who had left Bio-Rad between April and September of 2012,

  were identified as named inventors for the ’541 and ’280 patents.

         87.     Benjamin Hindson, Christopher Hindson, Schnall-Levin, Ness, Jarosz, Saxonov,

  and Hardenbol knew and understood their obligations to make truthful representations to the

  USPTO regarding inventorship, yet omitted material information regarding inventorship from the

  ’541 and ’280 patent applications, thereby rendering their sworn declarations incomplete and

  inaccurate. They all knew that Heredia and Blainey had made substantial contributions to the

  claimed invention.   They also understood that their misrepresentations to the USPTO regarding

  the inventorship of the claimed invention were material to the patentability of the asserted patents.

         88.     Thus, the claims of the ’541 and ’280 patents are unenforceable due to the

  inequitable conduct of Benjamin Hindson, Christopher Hindson, Schnall-Levin, Ness, Jarosz,

  Saxonov, and Hardenbol who made material misrepresentations regarding inventorship with the

  specific intent to deceive the USPTO.

         89.     The foregoing facts constitute inequitable conduct that renders the ’541 and ’280

  patents unenforceable, as summarized below:


                                                   37
Case 1:19-cv-00862-CFC-SRF Document 60 Filed 01/13/20 Page 38 of 46 PageID #: 1924



                   Who: purported inventors Benjamin Hindson, Christopher Hindson, Michael

                    Schnall-Levin, Kevin Ness, Mirna Jarosz, Serge Saxonov, and Paul Hardenbol.

                   What: Benjamin Hindson’s, Christopher Hindson’s, Schnall-Levin’s, Ness’s,

                    Jarosz’s, Saxonov’s, and Hardenbol’s false representations that they were the sole

                    inventors of the claims of the ’541 and ’280 patents.

                   Where: Declarations submitted to the PTO omitting Heredia and Blainey

                   When: October 22, 2018 (date oath was filed for the ’541 patent); December 21,

                    2018 (date oath was filed for the ’280 patent).

                   Why: Benjamin Hindson, Christopher Hindson, Schnall-Levin, Ness, Jarosz,

                    Saxonov, and Hardenbol understood that had they included Heredia and Blainey as

                    co-inventors, the ’541 and ’280 patents would have been assigned to Bio-Rad as

                    part of an assignment agreement.

                   How: Benjamin Hindson, Christopher Hindson, Schnall-Levin, Ness, Jarosz,

                    Saxonov, and Hardenbol falsely represented that they were the inventors of the

                    claims of the ’541 and ’280 patents omitting Heredia and Blainey in order to avoid

                    assigning the patents to Bio-Rad.

          90.       Thus, Celsee is entitled to declaratory judgment that the ’541 and ’280 patents are

  unenforceable.

                                COUNTERCLAIM SIXTEEN
     (Declaratory Judgment of Invalidity of the ’541 and ’280 Patent – Improper Inventorship)

          91.       Celsee re-alleges and incorporates by reference each of the preceding paragraphs

  of its Counterclaims as if fully set forth herein.

          92.       As detailed above in counterclaim fifteen (paragraphs 61-90), the ’541 and ’280

  patents and each of their claims are invalid for improper inventorship under 35 U.S.C. §§ 115 and
                                                       38
Case 1:19-cv-00862-CFC-SRF Document 60 Filed 01/13/20 Page 39 of 46 PageID #: 1925



  116, for reasons including, but not limited to, that the ’541 and ’280 patents do not list the true

  inventors.


                              COUNTERCLAIM SEVENTEEN
           (Declaratory Judgment of Invalidity and/or Unenforceability of the ’648 Patent)

          93.     Celsee re-alleges and incorporates by reference each of the preceding paragraphs

  of its Counterclaims as if fully set forth herein.

          94.     As detailed below, at least the ’648 patent is unenforceable for inequitable conduct

  occurring during its prosecution, including among other misconduct, false statements made to the

  PTO regarding the conception and inventorship of the ’648 patent.

          95.     The ’648 patent names four individuals as inventors: Benjamin Hindson, Serge

  Saxonov, Kevin Ness, and Paul Hardenbol. However, the inventions of the ’648 patent were

  conceived of in whole or in part at least by Christopher Hindson, Nicholas Heredia, and Paul

  Blainey while employed or contracted by QuantaLife and/or Bio-Rad.

          96.     Heredia was a research scientist and is a co-inventor on the ’648 patent. Blainey

  was a technical consultant hired by QuantaLife and is a co-inventor on the ’648 patent.

  Christopher Hindson was a senior scientist at Bio-Rad and is a co-inventor on the ’648 patent.

  But Benjamin Hindson, Serge Saxonov, Kevin Ness, and Paul Hardenbol deliberately omitted

  naming Christopher Hindson, Heredia, and Blainey as co-inventors.

          97.     Upon information and belief, Benjamin Hindson worked at QuantaLife from 2008

  to October 2011, and then at Bio-Rad from October 2011 to April 2012. At QuantaLife and Bio-

  Rad, Benjamin Hindson worked on microfluidic devices to generate droplets and developed a

  commercial product.




                                                       39
Case 1:19-cv-00862-CFC-SRF Document 60 Filed 01/13/20 Page 40 of 46 PageID #: 1926



         98.     Upon information and belief, Christopher Hindson worked at QuantaLife from

  August 2010 to October 2011, and then at Bio-Rad from October 2011 to November 2012.          At

  QuantaLife and Bio-Rad, Christopher Hindson worked on microfluidic devices to generate

  droplets and developed a commercial product.

         99.     Upon information and belief, Serge Saxonov worked at QuantaLife from May 2010

  to October 2011, and then at Bio-Rad from October 2011 to April 2012. At QuantaLife and Bio-

  Rad, Saxonov worked on microfluidic devices to generate droplets and developed a commercial

  product.

         100.    Upon information and belief, Kevin Ness worked at QuantaLife from September

  2008 to October 2011, and then at Bio-Rad from October 2011 to September 2012.                At

  QuantaLife and Bio-Rad, Ness worked on microfluidic devices to generate droplets and developed

  a commercial product.

         101.    In addition to the commercial droplet product, Benjamin Hindson and/or

  Christopher Hindson and/or Ness and/or Saxonov conceived of processing polynucleotides by

  portioning a plurality of beads in a microwell array.   Upon information and belief, this concept

  is demonstrated by QuantaLife lab documentation.        Upon information and belief, Benjamin

  Hindson, Christopher Hindson, Ness, and Saxonov were under contractual obligation to assign to

  QuantaLife all their ideas, inventions, and discoveries.     Thus, any concepts or ideas from

  Benjamin Hindson’s, Christopher Hindson’s, Ness’s, and/or Saxonov’s time at QuantaLife are

  owned by QuantaLife.

         102.    Bio-Rad acquired QuantaLife’s business and its intellectual property in October

  2011 for $162 million cash plus future milestone payments.




                                                 40
Case 1:19-cv-00862-CFC-SRF Document 60 Filed 01/13/20 Page 41 of 46 PageID #: 1927



         103.    Benjamin Hindson, Saxonov, and Ness left Quanta-Life and/or Bio-Rad between

  April and November of 2012.        Just a couple months later on December 14, 2012, 10x filed

  provisional application No. 61/737,374, which eventually issued into the ’648 patent.

         104.    Upon information and belief, Benjamin Hindson, Saxonov, Ness, and Hardenbol

  did not identify Heredia, Blainey, or Christopher Hindson as co-inventors of the ’648 patent

  because at the time the corresponding provisional application was filed, Heredia and Blainey were

  still employed by QuantaLife and/or Bio-Rad and had signed an assignment agreement with

  QuantaLife and/or Bio-Rad.       Likewise, Benjamin Hindson, Saxonov, Ness, and Hardenbol did

  not identify Christopher Hindson as a co-inventor of the ’648 patent because they were aware that

  his inventive contributions had been made while still employed by QuantaLife and/or Bio-Rad and

  had signed an assignment agreement with QuantaLife and/or Bio-Rad.

         105.    Upon information and belief, Benjamin Hindson, Saxonov, Ness, and Hardenbol

  omitted Heredia, Blainey, and Christopher Hindson as inventors with the specific intent to deceive

  the PTO, despite Heredia’s, Blainey’s, and Christopher Hindson’s substantial contributions to the

  conception of the claimed inventions in the ’648 patent.

         106.    Upon information and belief—Benjamin Hindson, Saxonov, Ness, and

  Hardenbol—aware and because of these assignment obligations, ensured that only they

  themselves, who had left Bio-Rad between April to September of 2012, were identified as named

  inventors for the ’648 patent.

         107.    Those false statements were material to the patentability of the ’648 patent because

  the USPTO would not have allowed the claims to issue.

         108.    Misrepresentations regarding inventorship are material to the patentability of a

  claimed invention. Under 37 C.F.R. § 1.56, inventors owe a duty of candor to the USPTO.


                                                  41
Case 1:19-cv-00862-CFC-SRF Document 60 Filed 01/13/20 Page 42 of 46 PageID #: 1928



          109.    Under 35 U.S.C. § 115, patent applications must “include, or be amended to

  include, the name of the inventor for any invention claimed in the application.             Except as

  otherwise provided in this section, each individual who is the inventor or a joint inventor of a

  claimed invention in an application for patent shall execute an oath or declaration in connection

  with the application.”

          110.    Under 35 U.S.C. § 116, “[w]hen an invention is made by two or more persons

  jointly, they shall apply for patent jointly and each make the required oath, except as otherwise

  provided in this title.”

          111.    The Manual of Patent Examining Procedure (“MPEP”) mandates rejection of

  applications with improper naming of inventors.        MPEP § 2157 “Improper Naming of Inventors”

  instructs that: “the patent laws [] require the naming of the actual inventor or joint inventors of the

  claimed subject matter.”    If a patent application “does not name the correct inventorship and the

  applicant has not filed a request to correct inventorship under 37 C.F.R. § 1.48, Office personnel

  should reject the claims under 35 U.S.C. § 101 and 35 U.S.C. § 115.”

          112.    Benjamin Hindson, Saxonov, Ness, and Hardenbol knew and understood their

  obligations to make truthful representations to the USPTO regarding inventorship, yet omitted

  material information regarding inventorship from the ’648 patent application, thereby rendering

  their sworn declarations incomplete and inaccurate. They all knew that Heredia, Blainey, and

  Christopher Hindson had made substantial contributions to the claimed invention.            They also

  understood that their misrepresentations to the USPTO regarding the inventorship of the claimed

  invention were material to the patentability of the asserted patents.




                                                    42
Case 1:19-cv-00862-CFC-SRF Document 60 Filed 01/13/20 Page 43 of 46 PageID #: 1929



          113.     Thus, the claims of the ’648 patent are unenforceable due to the inequitable conduct

  of Benjamin Hindson, Saxonov, Ness, and Hardenbol who made material misrepresentations

  regarding inventorship with the specific intent to deceive the USPTO.

          114.     The foregoing facts constitute inequitable conduct that renders the ’648 patent

  unenforceable, as summarized below:

                  Who: purported inventors Benjamin Hindson; Serge Saxonov; Kevin Ness; and

                   Paul Hardenbol.

                  What: Benjamin Hindson’s, Saxonov’s, Ness’s, and Hardenbol’s false

                   representations that they were the sole inventors of the claims of the ’648 patent.

                  Where: Declarations submitted to the PTO.

                  When: August 9, 2017 and/or December 28, 2016 (the dates the oaths were filed).

                  Why: Benjamin Hindson, Saxonov, Ness, and Hardenbol understood that had they

                   included Christopher Hindson, Heredia, and Blainey as co-inventors, the ’648

                   patent would have been assigned to Bio-Rad as part of an assignment agreement.

                  How: Benjamin Hindson, Saxonov, Ness, and Hardenbol falsely represented that

                   they were the sole inventors of the claims of the ’648 patent in order to avoid

                   assigning the patent to Bio-Rad.

          115.     Thus, Celsee is entitled to declaratory judgment that the ’648 patent is

  unenforceable.

                              COUNTERCLAIM EIGHTEEN
          (Declaratory Judgment of Invalidity of the ’648 Patent - Improper Inventorship)

          116.     Celsee re-alleges and incorporates by reference each of the preceding paragraphs

  of its Counterclaims as if fully set forth herein.



                                                       43
Case 1:19-cv-00862-CFC-SRF Document 60 Filed 01/13/20 Page 44 of 46 PageID #: 1930



          117.    As detailed above in counterclaim seventeen (paragraphs 93-115), the ’648 patent

  and each of its claims are invalid for failure to comply with 35 U.S.C. §§ 115 and 116 for reasons

  including, but not limited to, the ’648 patent does not list the true inventors.

                                           JURY DEMAND

          118.    Pursuant to Federal Rule of Civil Procedure 38, Celsee demands a trial by jury on

  all issues so triable in this action.

                                           PRAYER FOR RELIEF

          Wherefore, Celsee respectfully requests the following relief:

              a) That 10x take nothing by its Complaint;

              b) That judgment be entered against 10x and in favor of Celsee;

              c) That 10x’s Complaint be dismissed with prejudice;

              d) A declaration that Celsee does not infringe, and has not infringed, directly, or

                  indirectly any claim of the ’981 patent;

              e) A declaration that Celsee does not infringe, and has not infringed, directly, or

                  indirectly any claim of the ’648 patent;

              f) A declaration that Celsee does not infringe, and has not infringed, directly, or

                  indirectly any claim of the ’197 patent;

              g) A declaration that Celsee does not infringe, and has not infringed, directly, or

                  indirectly any claim of the ’541 patent;

              h) A declaration that Celsee does not infringe, and has not infringed, directly, or

                  indirectly any claim of the ’459 patent;

              i) A declaration that Celsee does not infringe, and has not infringed, directly, or

                  indirectly any claim of the ’662 patent;


                                                    44
Case 1:19-cv-00862-CFC-SRF Document 60 Filed 01/13/20 Page 45 of 46 PageID #: 1931



           j) A declaration that Celsee does not infringe, and has not infringed, directly, or

              indirectly any claim of the ’280 patent;

           k) A declaration that each and every claim of the ’981 patent is invalid;

           l) A declaration that each and every claim of the ’648 patent is invalid;

           m) A declaration that each and every claim of the ’197 patent is invalid;

           n) A declaration that each and every claim of the ’541 patent is invalid;

           o) A declaration that each and every claim of the ’459 patent is invalid;

           p) A declaration that each and every claim of the ’662 patent is invalid;

           q) A declaration that each and every claim of the ’280 patent is invalid;

           r) A declaration that the ’648, ’541, and ’280 patents are unenforceable;

           s) That this case be declared exceptional and Celsee be awarded its costs, expenses,

              and reasonable attorneys’ fees in this action under 35 U.S.C. § 285; and

           t) That the Court grant Celsee such further relief the Court may deem just and

              proper.




                                                45
Case 1:19-cv-00862-CFC-SRF Document 60 Filed 01/13/20 Page 46 of 46 PageID #: 1932



   Dated: January 13, 2020              Respectfully submitted,

                                        FARNAN LLP

                                        /s/ Brian E. Farnan
                                        Brian E. Farnan (Bar No. 4089)
                                        Michael J. Farnan (Bar No. 5165)
                                        919 North Market Street, 12th Floor
                                        Wilmington, DE 19801
                                        Telephone: 302-777-0300
                                        Facsimile: 302-777-0301
                                        bfarnan@farnanlaw.com
                                        mfarnan@farnanlaw.com

                                        Edward R. Reines (admitted pro hac vice)
                                        Derek C. Walter (admitted pro hac vice)
                                        Prachi V. Mehta (admitted pro hac vice)
                                        WEIL, GOTSHAL & MANGES LLP
                                        201 Redwood Shores Parkway
                                        Redwood Shores, CA 94065
                                        Telephone: 650-802-3000
                                        Facsimile: 650-802-3100
                                        edward.reines@weil.com
                                        derek.walter@weil.com

                                        Attorneys for Defendant




                                        46
